EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

BURGER KING HOLDINGS, INC.,

BURGER KING CORPORATION,

and

THE GUARANTORS IDENTIFIED HEREIN

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of September 28, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINED TERMS

     1   

SECTION 1.1. Definitions

     1   

SECTION 1.2. Other Definitional Provisions

     5   

ARTICLE II GUARANTEE

     6   

SECTION 2.1. Guarantee

     6   

SECTION 2.2. Right of Contribution

     7   

SECTION 2.3. No Subrogation

     7   

SECTION 2.4. Amendments, etc., with respect to the Borrower Obligations

     7   

SECTION 2.5. Guarantee Absolute and Unconditional

     8   

SECTION 2.6. Reinstatement

     9   

SECTION 2.7. Payments

     9   

ARTICLE III GRANT OF SECURITY INTEREST

     9   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     11   

SECTION 4.1. Title; No Other Lien

     11   

SECTION 4.2. Perfection Certificate

     11   

SECTION 4.3. Inventory and Equipment

     11   

SECTION 4.4. Investment Property

     12   

SECTION 4.5. Receivables

     12   

SECTION 4.6. Intellectual Property

     12   

ARTICLE V COVENANTS

     13   

SECTION 5.1. Delivery of Instruments, Certificated Securities and Chattel Paper

     13   

SECTION 5.2. Maintenance of Insurance

     13   

SECTION 5.3. Maintenance of Perfected Security Interest; Further Documentation

     14   

SECTION 5.4. Notices

     14   

SECTION 5.5. Investment Property

     14   

SECTION 5.6. Receivables

     15   

SECTION 5.7. Intellectual Property

     15   

ARTICLE VI REMEDIAL PROVISIONS

     17   

SECTION 6.1. Certain Matters Relating to Receivables

     17   

SECTION 6.2. Communications with Obligors; Grantors Remain Liable

     18   

SECTION 6.3. Pledged Equity

     19   

SECTION 6.4. Proceeds to be Turned Over to Administrative Agent

     20   

SECTION 6.5. Application of Proceeds

     20   

SECTION 6.6. Code and Other Remedies

     20   

SECTION 6.7. Registration Rights

     21   

SECTION 6.8. Deficiency.

     22   

ARTICLE VII THE ADMINISTRATIVE AGENT

     22   

SECTION 7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     22   



--------------------------------------------------------------------------------

SECTION 7.2. Duty of Administrative Agent

     24   

SECTION 7.3. Execution of Financing Statements

     24   

SECTION 7.4. Authority of Administrative Agent

     25   

ARTICLE VIII MISCELLANEOUS

     25   

SECTION 8.1. Amendments in Writing

     25   

SECTION 8.2. Notices

     25   

SECTION 8.3. No Waiver by Course of Conduct; Cumulative Remedies

     25   

SECTION 8.4. Enforcement Expenses; Indemnification

     26   

SECTION 8.5. Successors and Assigns

     26   

SECTION 8.6. Setoff

     26   

SECTION 8.7. Counterparts; Integration

     27   

SECTION 8.8. Severability

     27   

SECTION 8.9. Section Headings

     27   

SECTION 8.10. Governing Law; Jurisdiction; Consent to Service of Process

     27   

SECTION 8.11. Acknowledgments

     28   

SECTION 8.12. Additional Guarantors and Grantors

     28   

SECTION 8.13. Releases

     28   

SECTION 8.14. Waiver of Jury Trial

     29   

 

SCHEDULES*

  

Schedule 1

   Notice Addresses

Schedule 2

   Investment Property

Schedule 3

   Inventory and Equipment Locations

Schedule 4

   Intellectual Property

ANNEX

  

Annex 1

   Form of Assumption Agreement

Annex 2

   Form of Perfection Certificate

 

* Schedules omitted will be provided upon request.



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated as of September 28, 2012 made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of JPMORGAN CHASE
BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the lending and other financial institutions (the “Lenders”) from
time to time parties to the Credit Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BURGER KING HOLDINGS, INC., a Delaware corporation
(“Holdings”), BURGER KING CORPORATION, a Florida corporation, as the borrower
(the “Borrower”), the Lenders, the Administrative Agent, and the other agents
party thereto.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent have
entered into the Credit Agreement, pursuant to which the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, and in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and in order to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Documents,
Equipment, Farm Products, General Intangibles, Instruments, Inventory, Letter of
Credit Rights and Supporting Obligations.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Assumption Agreement”: an Assumption Agreement, substantially in the form of
Annex 1.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and reimbursement obligations with respect to Letters of
Credit and all other obligations and liabilities of the Borrower (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and reimbursement
obligations with respect to Letters of Credit and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of Specified Swap Agreements
and Specified Cash Management Agreements, any affiliate of any Lender) whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Specified Swap Agreement, any Specified Cash Management Agreement
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).

“Collateral”: as defined in Article III.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”: (i) all copyrights and works of authorship arising under the laws
of the United States, whether registered or unregistered and whether published
or unpublished (including, without limitation, those listed in Schedule 4), all
registrations and recordings thereof, and all applications in connection
therewith, in the United States Copyright Office, and (ii) the right, if any, to
obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee granting any right under any Copyright in the United States, including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

 

2



--------------------------------------------------------------------------------

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time
savings, passbook or like account maintained with a depositary institution.

“Excluded Property”: as defined in Article III.

“Foreign Subsidiary Voting Stock”: the voting Equity Interests of any Foreign
Subsidiary.

“Gibraltar Non-Voting Stock”: the 75,000 (seventy-five thousand) non-qualified
perpetual shares of $1.00 (one U.S. Dollar each) in the share capital of Burger
King (Gibraltar) Limited issued to the Borrower.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Article II) or any other Loan
Document, any Specified Swap Agreement or any Specified Cash Management
Agreement to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Infringement”: infringement, misappropriation, dilution or other violation of
any Intellectual Property (and the terms “Infringe” and “Infringed” have
meanings correlative thereto).

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property (including, without limitation,
those listed on Schedule 4) arising under United States laws, including, without
limitation, the Copyrights, the Patents, and the Trademarks, and all rights to
sue at law or in equity for any Infringement thereof, including the right to
receive all proceeds and damages therefrom.

“Intellectual Property Licenses”: all Copyright Licenses, Patent Licenses and
Trademark Licenses.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock and any Equity Interests of Excluded
Subsidiaries and Unrestricted Subsidiaries excluded from the definition of
“Pledged Equity”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Debt and all Pledged Equity.

 

3



--------------------------------------------------------------------------------

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, all reissues and
extensions thereof, including, without limitation, any of the foregoing referred
to in Schedule 4, (ii) all applications for letters patent of the United States
and all divisions, continuations and continuations-in-part thereof, including,
without limitation, any of the foregoing referred to in Schedule 4, and
including, for each of (i) and (ii), the right to make, use and/or sell the
inventions disclosed or claimed therein and (iii) all rights to obtain any
reissues or extensions of the foregoing.

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent in the United States.

“Perfection Certificate”: a certificate substantially in the form of Annex 2,
completed and supplemented with the schedules and attachments contemplated
thereby, and duly executed by the associate general counsel or the chief legal
officer of the Borrower.

“Pledged Debt”: (i) all promissory notes listed on Schedule 2, (ii) all
Intercompany Notes at any time issued to any Grantor exceeding $1,000,000,
(iii) all promissory notes issued by any Franchisee to any Grantor exceeding
$5,000,000 and (iv) all other promissory notes (other than notes issued by any
Franchisee) issued to or held by any Grantor (other than promissory notes issued
in connection with extensions of trade credit by any Grantor in the ordinary
course of business) exceeding $1,000,000.

“Pledged Equity”: the Equity Interests listed on Schedule 2, together with any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the Equity Interests of any Subsidiary that may be issued or granted
to, or held by, any Grantor while this Agreement is in effect; provided that in
no event shall (i) more than 65% of the issued and outstanding Foreign
Subsidiary Voting Stock (which at the time of this Agreement comprises 48,750
(forty-eight thousand, seven hundred and fifty) non-qualified perpetual shares
of $1.00 (one U.S. Dollar each) in the share of capital of Burger King
(Gibraltar) Limited), (ii) more than 65% of the issued and outstanding Gibraltar
Non-Voting Stock, (iii) Equity Interests of any Unrestricted Subsidiary or
(iv) Equity Interests of any Excluded Subsidiary, constitute Pledged Equity or
be required to be pledged hereunder.

“Pledged Investment Property”: all Investment Property now or hereafter included
in the Collateral.

 

4



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Secured Parties”: the collective reference to the Administrative Agent, the
Issuing Banks, the Lenders, each counterparty to any Specified Swap Agreement or
Specified Cash Management Agreement and each sub-agent appointed by the
Administrative Agent from time to time pursuant to Article VIII of the Credit
Agreement, to which Borrower Obligations or Guarantor Obligations, as
applicable, are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Subsidiary Guarantor”: any Subsidiary that is or becomes a party to this
Agreement.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depository, purchasing card or cash management services, including in connection
with automated clearing house transfers of funds or similar transactions between
the Borrower or any Subsidiary Loan Party and any Lender or Affiliate thereof.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower or
any Subsidiary Loan Party and any Person that is a Lender or Affiliate of a
Lender at the time such Swap Agreement is entered into.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, domain
names, trade dress, logos and other source or business identifiers, and all
goodwill associated therewith or symbolized thereby, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, in the United States Patent and Trademark
Office or in any similar office or agency of the United States, or any State
thereof, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 4, and (ii) the right
to obtain all renewals thereof.

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark in the United States.

SECTION 1.2. Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

 

5



--------------------------------------------------------------------------------

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

ARTICLE II

GUARANTEE

SECTION 2.1. Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors and permitted indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Article II shall remain in full force and
effect until all the Obligations (other than contingent indemnification and
contingent expense reimbursement obligations as to which no claim has been
asserted and any Obligations in respect of Specified Swap Agreements and
Specified Cash Management Agreements) shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations.

(e) Except as provided in Section 8.13, no payment made by the Borrower, any of
the Guarantors, any other guarantor or any other Person or received or collected
by the Administrative Agent or any Lender from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any setoff, appropriation or application at any time or from time
to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment

 

6



--------------------------------------------------------------------------------

made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit is outstanding and the Commitments are terminated.

SECTION 2.2. Right of Contribution.

Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of
Section 2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Administrative
Agent and the Lenders, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent and the Lenders for the full amount guaranteed by such
Subsidiary Guarantor hereunder.

SECTION 2.3. No Subrogation.

Notwithstanding any payment made by any Guarantor hereunder or any setoff or
application of funds of any Guarantor by the Administrative Agent or any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against the Borrower or any other Guarantor
or any collateral security, guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations,
nor shall any Guarantor seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the
Borrower on account of the Borrower Obligations are paid in full, no Letter of
Credit is outstanding and the Commitments are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Borrower Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine. For the avoidance of doubt, nothing in the foregoing shall
operate as a waiver of any subrogation rights.

SECTION 2.4. Amendments, etc., with respect to the Borrower Obligations.

To the fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon them or for

 

7



--------------------------------------------------------------------------------

any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may reasonably deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Lender for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Borrower Obligations or for the guarantee contained in this Article II
or any property subject thereto.

SECTION 2.5. Guarantee Absolute and Unconditional.

To the fullest extent permitted by applicable law, each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Article II or acceptance of the
guarantee contained in this Article II; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Article II; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Article II. To the
fullest extent permitted by applicable law, each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Article II, to the fullest extent permitted by applicable law, shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) any defense, setoff or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Article
II, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower, any other Guarantor or any

 

8



--------------------------------------------------------------------------------

other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

SECTION 2.6. Reinstatement.

The guarantee contained in this Article II shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

SECTION 2.7. Payments.

Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without setoff or counterclaim in U.S. Dollars at the
Administrative Agent’s Office.

ARTICLE III

GRANT OF SECURITY INTEREST

Each Grantor hereby grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a security interest in, all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest other than Excluded Property (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents (other than title documents with respect to equipment or
assets set forth in clause (v) of the definition of Excluded Property below);

(iv) all Equipment;

(v) all Fixtures;

(vi) all General Intangibles;

 

9



--------------------------------------------------------------------------------

(vii) all Instruments;

(viii) all Intellectual Property and Intellectual Property Licenses;

(ix) all Inventory;

(x) all Investment Property;

(xi) all other personal property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);

(xii) all books and records pertaining to the Collateral; and

(xiii) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Article III, the term Collateral and the terms set forth in this Section
defining the components of Collateral shall not include, and this Agreement
shall not constitute a grant of a security interest in, any of the following
(the “Excluded Property”): (i) any fee owned real property of any Grantor with a
value of less than $10,000,000 and any leasehold interests in real property,
(ii) any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law, requires a consent not obtained of any
Governmental Authority pursuant to any Requirement of Law, is prohibited by the
organizational documents of a Subsidiary if such Subsidiary is not a wholly
owned Subsidiary, or is prohibited by, or constitutes a breach or default under
or results in the termination of or gives rise to a right on the part of the
parties thereto other than Holdings, the Borrower and the Subsidiaries to
terminate (or materially modify) or requires any consent not obtained under any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, Pledged Equity
or Pledged Debt, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under applicable law,
(iii) any Deposit Accounts and other assets specifically requiring perfection
through control agreements, (iv) any property owned by any Grantor on the date
hereof or hereafter acquired that is subject to a Lien securing a purchase
money, project financing or capital or finance lease obligation permitted to be
incurred pursuant to the Credit Agreement if the contract or other agreement in
which such Lien is granted (or the documentation providing for such purchase
money, project financing or capital or finance lease obligation) prohibits the
creation of any other Lien on such property, (v) any trucks, trailers, tractors,
service vehicles, automobiles, rolling stock or other registered mobile
equipment or assets covered by certificates of title or ownership of any
Grantor, (vi) any Letter of Credit Rights, (vii) any Commercial Tort Claims,
(viii) any “intent to use” Trademark applications unless and until a statement
of use has been filed and accepted with the United States Patent and Trademark
Office or any Intellectual

 

10



--------------------------------------------------------------------------------

Property if the granting, attachment or enforcement of a Lien or security
interest in such Intellectual Property would result in the cancellation or
voiding of such Intellectual Property, or (ix) those assets as to which the
Administrative Agent and the Borrower agree that the cost of obtaining a
security interest therein or perfection thereof are excessive in relation to the
value to the Lenders of the security to be afforded thereby.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

SECTION 4.1. Title; No Other Lien.

Except for the security interest granted to the Administrative Agent for the
ratable benefit of the Secured Parties pursuant to this Agreement and the other
Liens permitted to exist on the Collateral by the Credit Agreement or this
Agreement, such Grantor owns or has a right to use each item of the Collateral
free and clear of any and all Liens. No effective financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement or as to which
documentation to terminate the same shall have been delivered to the
Administrative Agent. For the avoidance of doubt, it is understood and agreed
that any Grantor has granted and may hereafter, as part of its business, grant
licenses in the ordinary course of business to third parties to use Intellectual
Property owned by, licensed to, or developed by a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent and each Lender understand that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

SECTION 4.2. Perfection Certificate.

The Perfection Certificate has been duly prepared, completed and executed and
the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material aspects as of the Closing Date.

SECTION 4.3. Inventory and Equipment.

On the date hereof, the Inventory and the Equipment of each Grantor having a
value greater than $750,000 (other than de minimis amounts of Equipment and
Inventory not located in such locations in the ordinary course of business,
Equipment and Inventory in transit between locations identified on Schedule 3
and mobile goods) are kept at the locations listed on Schedule 3.

 

11



--------------------------------------------------------------------------------

SECTION 4.4. Investment Property.

(a) All the shares of the Pledged Equity as to which the Borrower or a
Restricted Subsidiary of the Borrower is the Issuer have been duly and validly
issued and are fully paid and nonassessable.

(b) To the best of such Grantor’s knowledge, each of the Pledged Debt
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

(c) Such Grantor is the beneficial owner of, and has good and marketable title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of any other Person, except the security interest created by
this Agreement and Liens permitted pursuant to the Credit Agreement.

SECTION 4.5. Receivables.

The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of any material Receivables will at such times
to such Grantor’s knowledge be accurate in all material respects.

SECTION 4.6. Intellectual Property.

(a) Schedule 4 lists all patents, copyrights and trademarks registered in the
United States or for which an application for registration is pending in the
United States (including the relevant registration, application or serial
number) that is owned by such Grantor in its own name on the date hereof.

(b) Each Grantor owns or has the right to use all Intellectual Property that is
material to its business in the United States as currently conducted, free of
all Liens except liens permitted by the Credit Agreement or this Agreement, and
takes reasonable actions, as determined by such Grantor in its reasonable
business judgment, to protect and maintain such Intellectual Property.

(c) On the date hereof, all material registered or patented Intellectual
Property that is owned by such Grantor in the United States is valid, unexpired
and enforceable, has not been abandoned, and to the knowledge of such Grantor,
is not being Infringed by any other Person, except, in each case, as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. The current operation of the business by such Grantor
and Grantor’s use of its Intellectual Property in the United States does not
Infringe the Intellectual Property of any other Person, except for any such
Infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(d) No holding or decision has been rendered by any applicable Governmental
Authority in the United States that would impair or cancel the validity,
enforceability, ownership or use of, or such Grantor’s rights in, any
Intellectual Property set forth on Schedule 4 owned by such Grantor (other than
oppositions or office actions issued in the ordinary course of prosecution of
any pending applications for patents or applications for registration of other
Intellectual Property); except as could not reasonably be expected to result in
a Material Adverse Effect.

(e) No material claim, action or proceeding is pending, or, to the knowledge of
such Grantor, threatened in writing, on the date hereof in the United States
seeking to cancel or challenge any material Intellectual Property set forth on
Schedule 4 owned by such Grantor (other than oppositions or office actions
issued in the ordinary course of prosecution of any pending applications for
patents or applications for registration of other Intellectual Property).

(f) Notwithstanding anything contained in this Agreement or any other Loan
Document, Grantor shall not have any obligation under this Agreement or any
other Loan Document (or otherwise) with respect to any Intellectual Property
outside the United States (regardless of whether now or hereafter developed or
acquired), including any obligation to make any filings or to take any other
actions to grant, record or perfect any security interest in any Intellectual
Property outside the United States.

ARTICLE V

COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations (other
than contingent indemnification and contingent expense reimbursement obligations
as to which no claim has been asserted and any Obligations in respect of
Specified Swap Agreements and Specified Cash Management Agreements) shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

SECTION 5.1. Delivery of Instruments, Certificated Securities and Chattel Paper.
If (i) any amount in excess of $1,000,000 owed by any Subsidiary to any Grantor,
(ii) any amount in excess of $5,000,000 owed by any Franchisee to any Grantor or
(iii) any other amount in excess of $1,000,000 payable under or in connection
with any of the Collateral shall be or become evidenced by any Instrument,
Certificated Security or Chattel Paper, such Instrument, Certificated Security
or Chattel Paper shall be delivered as soon as reasonably practicable to the
Administrative Agent, duly indorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

SECTION 5.2. Maintenance of Insurance.

(a) Such Grantor will maintain the insurance required by Section 5.07 of the
Credit Agreement.

 

13



--------------------------------------------------------------------------------

(b) All such insurance shall (i) provide (or such Grantor shall use commercially
reasonable efforts to ensure that it provides) that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days or, in the case of insurance existing as of the date
hereof, at least 10 days after receipt by the Administrative Agent of written
notice thereof and (ii) name the Administrative Agent as insured party or loss
payee.

SECTION 5.3. Maintenance of Perfected Security Interest; Further Documentation.

Such Grantor shall take all actions reasonably requested by the Administrative
Agent to maintain the security interest created by this Agreement as a security
interest having at least the perfection (subject to the qualifications set forth
in Section 3.18 of the Credit Agreement) and priority described in Section 3.18
of the Credit Agreement and shall take commercially reasonable actions to defend
such security interest against the claims and demands of all Persons whomsoever,
subject in each case to, in the case of Collateral consisting of Pledged Equity
and Pledged Debt, Liens permitted by the Credit Agreement and, in the case of
Collateral other than Pledged Equity and Pledged Debt, Liens permitted by the
Credit Agreement and to the rights of such Grantor under the Loan Documents to
dispose of the Collateral.

SECTION 5.4. Notices

Such Grantor will advise the Administrative Agent promptly, in reasonable
detail, of the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

SECTION 5.5. Investment Property.

(a) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or in respect of the Pledged
Investment Property to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement; provided that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Investment Property required to be
delivered to the Administrative Agent under this Agreement, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Investment Property or received in
exchange for Pledged Investment Property or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Collateral, and, if received by any Grantor, shall be
held in trust for the benefit of the Administrative Agent and shall be forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement).

(b) Without the prior written consent of the Administrative Agent, such consent
not to be unreasonably withheld, such Grantor will not (i) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Pledged Investment Property or Proceeds thereof (except pursuant to a
transaction permitted by the Credit

 

14



--------------------------------------------------------------------------------

Agreement), (ii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Pledged Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or permitted under the Credit Agreement or
(iii) except as permitted by the Credit Agreement, enter, subsequent to the date
upon which such Investment Property becomes Collateral hereunder, into any
agreement (other than the Credit Agreement) or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property required to be included in Collateral or
Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property required to be included in Collateral issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.5(a) with respect to such Investment Property issued by
it and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) and 6.7 with respect to such Investment Property issued by it.

SECTION 5.6. Receivables.

Such Grantor will deliver to the Administrative Agent a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 10% of the aggregate amount of the
then-outstanding Receivables.

SECTION 5.7. Intellectual Property.

(a) Such Grantor will (i) continue to use (either itself or through licensees)
each Trademark that is owned by such Grantor in the United States and is
material to the operation of the business of the Borrower and its Subsidiaries
taken as a whole on each and every trademark class of goods or services
applicable to such material Trademark and to its current business taken as a
whole in accordance with applicable law to the extent necessary to maintain such
material Trademark in full force free from any claim of abandonment for non-use,
except to the extent that such Grantor determines in its reasonable business
judgment that any such use of a Trademark is no longer necessary or beneficial
to the conduct of such Grantor’s business, (ii) maintain in all material
respects as in the past (or increase) the quality of products and services
offered under such material Trademark (either itself or through licensees),
(iii) use such material Trademark with the appropriate notice of registration
and all other notices and legends to the extent necessary and required by
applicable law to maintain such material Trademark and (iv) not do any act or
knowingly omit to do any act whereby such material Trademark becomes invalidated
or abandoned; except as may otherwise be decided by such Grantor in its
reasonable business judgment.

(b) Such Grantor will not do any act, or knowingly omit to do any act, whereby
any Patent that is owned by such Grantor in the United States that is material
to the operation of the business of the Borrower and its Subsidiaries taken as a
whole becomes forfeited, abandoned or dedicated to the public, except to the
extent that such Grantor determines in its reasonable business judgment that the
maintenance thereof is no longer necessary or beneficial to the conduct of such
Grantor’s business.

 

15



--------------------------------------------------------------------------------

(c) Such Grantor will not do any act or knowingly omit to do any act whereby any
portion of the Copyrights that is owned by such Grantor in the United States
that is material to the operation of the business of the Borrower and its
Subsidiaries taken as a whole becomes invalidated, except to the extent that
such Grantor determines in its reasonable business judgment that such Copyright,
or any portion thereof, is no longer necessary or beneficial to the conduct of
such Grantor’s business. Such Grantor will not do any act whereby any portion of
the Copyrights that is owned by such Grantor in the United States that is
material to the operation of the business of the Borrower and its Subsidiaries
taken as a whole may fall into the public domain, except to the extent that such
Grantor determines in its reasonable business judgment that the maintenance
thereof is no longer necessary or beneficial to the conduct of such Grantor’s
business.

(d) Such Grantor will not do any act that knowingly uses any U.S. Intellectual
Property that is material to the operation of the business of the Borrower and
its Subsidiaries taken as a whole to willfully Infringe the U.S. Intellectual
Property of any other Person in any material respect.

(e) Such Grantor will notify the Administrative Agent within thirty (30) days
after the last day of the fiscal quarter in which it knows that any application
or registration for any Intellectual Property that is owned by such Grantor in
the United States that is material to the operation of the business of the
Borrower and its Subsidiaries taken as a whole becomes forfeited or abandoned
(other than the expiration of Patents or Copyrights at the end of their
statutory term and except to the extent that such Grantor determines in its
reasonable business judgment that any such Intellectual Property is no longer
necessary or beneficial to the conduct of such Grantor’s business), or of any
materially adverse determination in any proceeding in the United States against
such Grantor regarding such Grantor’s rights in or ownership, validity,
enforceability or use of, any material U.S. Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same in the
United States (other than office actions issued in the ordinary course of
prosecution of any pending applications for patents or applications for
registration of other Intellectual Property); except, in each case, as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(f) Whenever such Grantor shall acquire any Intellectual Property that is
registered with the United States Patent and Trademark Office or the United
States Copyright Office, or file with the United States Patent and Trademark
Office or the United States Copyright Office an application for the registration
of any Intellectual Property, or execute a material stand-alone license
agreement pursuant to which a third party grants such Grantor an exclusive
license to a copyright registered in the United States Copyright Office, such
Grantor shall, as applicable, report such acquisition, filing or license to the
Administrative Agent within thirty (30) days after the last day of the bi-annual
fiscal period in which, as applicable, such filing occurs or such license is
executed. Upon the reasonable request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s and the Lenders’ security
interest in any such Copyright, Patent or Trademark in the United States and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.

 

16



--------------------------------------------------------------------------------

(g) Such Grantor will take reasonable and necessary steps if and to the extent
such Grantor shall reasonably deem appropriate under the circumstances, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of the Intellectual
Property owned by such Grantor in the United States that is material to the
operation of the business of the Borrower and its Subsidiaries taken as a whole,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

(h) In the event that any Intellectual Property owned by such Grantor in the
United States that is material to the operation of the business of the Borrower
and its Subsidiaries taken as a whole is Infringed by a third party, such
Grantor shall (unless such Infringement could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect)
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property, (ii) if and to the
extent Grantor deems it appropriate in its sole discretion, sue for Infringement
(including seeking injunctive relief where appropriate and seeking damages for
such Infringement), and (iii) promptly (but in any event within thirty
(30) days) notify the Administrative Agent if and to the extent Grantor, in its
sole discretion, sues for Infringement (including seeking injunctive relief), or
initiates arbitration, mediation or judicial proceedings in respect of, such
third party.

(i) Upon and during the continuance of an Event of Default, each Grantor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals under each Intellectual Property License that is material to the
operation of the business of the Borrower and its Subsidiaries taken as a whole
to the extent reasonably requested by the Administrative Agent to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Administrative Agent or its designee (provided that such Grantor shall not be
required to pay any additional consideration for such consent).

ARTICLE VI

REMEDIAL PROVISIONS

SECTION 6.1. Certain Matters Relating to Receivables.

(a) If an Event of Default has occurred and is continuing, the Administrative
Agent shall have the right to make test verifications of the Receivables
required to be included in the Collateral in any manner and through any medium
that it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables required to be included in the Collateral and the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the

 

17



--------------------------------------------------------------------------------

continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of such Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor. Each such deposit of Proceeds of Receivables required to be
included in the Collateral shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c) If an Event of Default has occurred and is continuing, at the Administrative
Agent’s request, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables required to be included in the
Collateral, including, without limitation, all original orders, invoices and
shipping receipts.

SECTION 6.2. Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time when an Event of Default has occurred and is continuing, communicate with
obligors under the Receivables required to be included in the Collateral to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any such Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables required to be included in the Collateral
that such Receivables have been assigned to the Administrative Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables required to be included in the Collateral
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Administrative Agent nor any Lender shall have
any obligation or liability under any such Receivable (or any agreement giving
rise thereto) by reason of or arising out of this Agreement or the receipt by
the Administrative Agent or any Lender of any payment relating thereto, nor
shall the Administrative Agent or any Lender be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any such
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

18



--------------------------------------------------------------------------------

SECTION 6.3. Pledged Equity.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all dividends (other
than dividends payable in Equity Interests) paid in respect of the Pledged
Equity and all payments made in respect of the Pledged Debt, in each case to the
extent permitted in the Credit Agreement, and to exercise all voting and
corporate or other organizational rights with respect to the Investment
Property; provided, however, that such Grantor will not be entitled to exercise
any such right if the result thereof could materially and adversely affect the
rights inuring to a holder of the Investment Property or the rights and remedies
of the Administrative Agent or the Lenders under any Loan Document or the
ability of the Administrative Agent or the Lenders to exercise the same.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments (including sums paid upon the
liquidation or dissolution of any Issuer or in connection with any distribution
of capital) or other Proceeds paid in respect of the Investment Property and
make application thereof to the Obligations in accordance with Section 6.5 and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. If any sums of money paid or distributed in respect of Investment
Property, which the Administrative Agent shall be entitled to receive pursuant
to clause (i) above, shall be received by a Grantor, such Grantor shall, until
such money is paid to the Administrative Agent, hold such money in trust for the
Administrative Agent and the Lenders as additional collateral for the
Obligations.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 

19



--------------------------------------------------------------------------------

SECTION 6.4. Proceeds to be Turned Over to Administrative Agent.

If an Event of Default occurs and is continuing and the Administrative Agent so
requests, all Proceeds received by any Grantor consisting of cash and cash
equivalents shall be held by such Grantor in trust for the Administrative Agent
and the Lenders, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Administrative Agent and the Lenders) shall continue to
be held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.

SECTION 6.5. Application of Proceeds.

At such intervals as may be agreed upon by the Borrower and the Administrative
Agent, or, if an Event of Default shall have occurred and be continuing, at any
time at the Administrative Agent’s election, the Administrative Agent may apply
all or any part of Proceeds constituting the Collateral, whether or not held in
any Collateral Account, and any proceeds of any collection or sale of Collateral
or of the guarantees set forth in Section 2, in payment of the Obligations in
the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

SECTION 6.6. Code and Other Remedies.

If an Event of Default occurs and is continuing, the Administrative Agent, on
behalf of the Lenders, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, if an Event of Default occurs
and is continuing, the Administrative Agent, without demand of performance or
other demand,

 

20



--------------------------------------------------------------------------------

presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request following and during the
continuance of an Event of Default, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable out-of-pocket costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 6.5. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of the Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition. Notwithstanding
anything to the contrary in this Agreement, the Administrative Agent shall not
assign or otherwise dispose of any Trademark owned by any Grantor without
assigning the assets and goodwill of the business associated therewith; and any
assignment not in compliance with the foregoing shall be null and void.

SECTION 6.7. Registration Rights.

(a) If the Administrative Agent shall determine to exercise its rights to sell
all or any of the Pledged Equity pursuant to Section 6.6, and if, in the opinion
of the Administrative Agent, it is reasonably necessary to have the Pledged
Equity, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Issuer thereof to
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
reasonably necessary to register the Pledged Equity, or that portion thereof to
be sold, under the provisions of the Securities Act. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall
designate.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained

 

21



--------------------------------------------------------------------------------

in the Securities Act and applicable state securities laws or otherwise, and may
be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Equity for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives, to the fullest extent permitted by
applicable law, and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing under the Credit Agreement.

SECTION 6.8. Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the reasonable fees and disbursements of any
attorneys employed by the Administrative Agent or any Lender to collect such
deficiency.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable required to be
included in the Collateral hereunder or with respect to any other Collateral and
file any claim or

 

22



--------------------------------------------------------------------------------

take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such moneys due under any such Receivable or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property required to be included in the
Collateral hereunder, execute and deliver, and have recorded in the United
States, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Lenders’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)(1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may reasonably deem
appropriate; (7) subject to any licenses (and the rights granted therein)
existing at the time of such assignment, assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains and subject to the qualification set out in
Section 6.6 with regard to Trademarks), throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent shall
in its sole discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and do, at the Administrative Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Administrative Agent deems necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s and the Lenders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

23



--------------------------------------------------------------------------------

Anything in this Section 7.1, to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1, unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The out-of-pocket expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

SECTION 7.2. Duty of Administrative Agent.

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, any Lender nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Administrative Agent and the Lenders hereunder are
solely to protect the Administrative Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
Lender to exercise any such powers. The Administrative Agent and the Lenders
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

SECTION 7.3. Execution of Financing Statements.

Pursuant to any applicable law, each Grantor authorizes the Administrative Agent
to file or record financing statements and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Grantor in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property” or “all assets” in any such
financing statements. Each Grantor hereby ratifies and authorizes the filing by
the Administrative Agent

 

24



--------------------------------------------------------------------------------

of any financing statement with respect to the Collateral made prior to the date
hereof; provided that, at the reasonable request of any Grantor, the
Administrative Agent shall amend any such statement (and any other financing
statement filed by the Administrative Agent in connection with this Agreement)
to exclude any property that is released from, or otherwise not included in, the
Collateral. The Administrative Agent agrees promptly to furnish copies of all
such filings to the Borrower.

SECTION 7.4. Authority of Administrative Agent.

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Lenders, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1. Amendments in Writing.

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 9.02 of the
Credit Agreement.

SECTION 8.2. Notices.

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.01
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

SECTION 8.3. No Waiver by Course of Conduct; Cumulative Remedies.

Neither the Administrative Agent nor any Lender shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender

 

25



--------------------------------------------------------------------------------

would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

SECTION 8.4. Enforcement Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent and the Lenders shall
be entitled to reimbursement of their expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, losses, damages and claims and
related out-of-pocket expenses (including the reasonable fees, charges and
disbursements of counsel) of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 9.03 of the Credit Agreement.

(c) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

SECTION 8.5. Successors and Assigns.

This Agreement shall be binding upon the permitted successors and assigns of
each Grantor and shall inure to the benefit of the Administrative Agent and the
Lenders and their permitted successors and assigns; provided that no Grantor
may, except pursuant to a merger or consolidation permitted by the Credit
Agreement, assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

SECTION 8.6. Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such Issuing Bank or any
such Affiliate to or for the credit or the account of each Grantor against any
of and all the obligations of such Grantor now or hereafter existing under this
Agreement held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement and although such obligations may be unmatured or are owed to a branch
or office of such Lender or such Issuing Bank different from the branch or
office holding such deposit or obligated on such Indebtedness. The applicable
Lender and the applicable Issuing Bank shall notify such Grantor and the
Administrative Agent of such setoff and application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank and their respective Affiliates may have.

 

26



--------------------------------------------------------------------------------

SECTION 8.7. Counterparts; Integration.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent, the Syndication Agents, the Lead Arrangers
or the syndication of the Loans and Commitments constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

SECTION 8.8. Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 8.9. Section Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 8.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that, to the extent permitted by applicable law, a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to any Loan Document against any Grantor or
their respective properties in the courts of any jurisdiction.

(c) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent not prohibited by law, any right it might have to claim or recover in any
legal action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages

 

27



--------------------------------------------------------------------------------

and waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.2. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 8.11. Acknowledgments.

Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

SECTION 8.12. Additional Guarantors and Grantors.

Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 5.11(a) of the Credit Agreement shall become a
Guarantor and a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

SECTION 8.13. Releases.

(a) At such time as the Loans and the other Obligations (other than contingent
indemnification and contingent expense reimbursement obligations as to which no
claim has been asserted and any Obligations in respect of Specified Swap
Agreements and Specified Cash Management Agreements) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

28



--------------------------------------------------------------------------------

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then (i) the
Liens created hereby on such Collateral shall automatically be released and
(ii) the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Equity Interests of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement.

SECTION 8.14. Waiver of Jury Trial.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

BURGER KING HOLDINGS, INC. By:   /s/ Lisa Giles-Klein Name:   Lisa Giles-Klein
Title:   Assistant Secretary

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

BURGER KING CORPORATION By:  

/s/ Lisa Giles-Klein

Name:   Lisa Giles-Klein Title:   Assistant Secretary

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

BK ACQUISITION, INC. BK CDE, INC. BURGER KING INTERAMERICA, LLC BURGER KING
SWEDEN, INC. DISTRON TRANSPORTATION SYSTEMS, INC. MOXIE’S, INC. THE MELODIE
CORPORATION TPC NUMBER FOUR, INC. TQW COMPANY BK WHOPPER BAR, LLC By:  

/s/ Lisa Giles-Klein

Name:   Lisa Giles-Klein Title:   Assistant Secretary

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

/s/ Tony Yung

Name:   Tony Yung Title:   Executive Director

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT***

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of September 28, 2012 (the “Agreement”), made by
the Grantors parties thereto for the benefit of JPMORGAN CHASE BANK, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1)    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
2)    The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.5 of the
Agreement. 3)    The terms of Sections 6.3(c) and 6.7 of the Agreement shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it pursuant to Section 6.3(c) or 6.7 of the Agreement.    [NAME OF ISSUER]   
By   

 

   Name:       Title:       Address for Notices:   

 

  

 

  

 

   Fax:   

 

*** This consent is necessary only with respect to any Issuer which is not also
a Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                                , a                      corporation (the
“Additional Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), for the lending and other
financial institutions (the “Lenders”) parties to the Credit Agreement referred
to below. All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, BURGER KING HOLDINGS, INC., a Delaware corporation (“Holdings”), BURGER
KING CORPORATION, a Florida corporation (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Credit Agreement, dated as of
September 28, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower and
certain of the Borrower’s Subsidiaries (other than the Additional Grantor) have
entered into the Guarantee and Collateral Agreement, dated as of September 28,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.12 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Article IV of the Guarantee and Collateral Agreement is
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4



--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1

Notice Addresses

To each Guarantor:

5505 Blue Lagoon Drive

Miami, FL 33126

Fax (305) 378-7230



--------------------------------------------------------------------------------

Pledged Equity

Part A: Domestic Issuers

 

Issuer

   Certificate     

Registered Owner

   Equity Interest    Percentage of
Equity
Interests  

Burger King Corporation

     4      

Burger King Holdings, Inc.

   1,000 common      100 % 

BK Acquisition, Inc.

     3      

Burger King Corporation

   1,000 common      100 % 

Burger King Interamerica, LLC

     1      

Burger King Corporation

   Membership Interests      100 % 

Burger King Sweden Inc.

     2      

Burger King Corporation

   1,000 common      100 % 

Distron Transportation Systems, Inc.

     1      

Burger King Corporation

   10 common      100 % 

TPC Number Four, Inc.

     2      

Burger King Corporation

   100 common      100 % 

Moxie’s, Inc.

     6      

TPC Number Four, Inc.

   99 common      100 % 

TQW Company

     6      

Burger King Corporation

   10,000 common      100 % 

BK CDE, Inc.

     1      

Burger King Corporation

   100 common      100 % 

BK Whopper Bar, LLC

     1      

Burger King Corporation

   Membership Interests      100 % 

The Melodie Corporation

     2      

Distron Transportation Systems, Inc.

   6,000 common      100 % 



--------------------------------------------------------------------------------

Part B: Foreign Issuers

 

Issuer

  

Certificate

  

Registered Owner

  

Equity Interest

   

Percentage of
Equity

Interests

 

Burger King Restaurants of

   COM-1   

Burger King Corporation

     9,753,250  common   

Canada Inc.

   COM-4   

Burger King Corporation

     534,950  common            

 

 

               10,288,200  common      65 % 

Administracion de Comidas

   7-CF   

Burger King Corporation

     26,000     

Rapidas, S.A. de C.V.

   3-CV   

Burger King Corporation

     1,121,278              

 

 

               1,147,278        65 % 

Burger King Mexicana,

   6-CV   

Burger King Corporation

     60,303,711     

S.A. de C.V.

   5-CV   

Burger King Corporation

     87,100,000         16-CV   

Burger King Corporation

     17,779,720         12-CV   

Burger King Corporation

     3,251              

 

 

               165,186,682        65 % 

Burgerking Limited

   16         71,286,800  ordinary      65 % 

Burger King do Brasil

   uncertificated   

Burger King Corporation

     1,950        65 % 

Assessoria a Restaurantes Ltda.

          

Burger King de Puerto Rico, Inc.1 1

     

Burger King Corporation

     325,000        65 % 

BK Argentina Servicios S.A.1

   uncertificated   

Burger King Corporation

     7,800        65 % 

BK Venezuela Servicios C.A.1

   uncertificated   

Burger King Corporation

     13,650,000        65 % 

Burger King (Gibraltar) Ltd.

   12   

Burger King Corporation

     1,966,250  ordinary       14   

Burger King Corporation

     13,185  ordinary            

 

 

               1,979,435  ordinary      65 %     11   

Burger King Corporation

    
  48,750
   Non-Qualified 
Preferred      65 % 

Jolick Trading, S.A.1

   N/A   

Burger King Corporation

    
  7.02
   bearer 
shares 65%   

 

1 

De Minimis Foreign Subsidiary



--------------------------------------------------------------------------------

Schedule 3

Inventory and Equipment Locations

5505 Blue Lagoon Drive

Miami, FL 33126



--------------------------------------------------------------------------------

Schedule 4

Intellectual Property

U.S. Trademarks and Trademark Applications

 

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   A.M. EXPRESS   United States of America   73/636311  
1451533   Aug 4 1987   42   Registered Burger King Corporation  

Always Fired never Fried

 

LOGO [g398889image0001.jpg]

  United States of America   77/721556   3815520   Jul 6 2010   43   Registered
Burger King Corporation  

ANGRY WHOPPER

 

LOGO [g398889image0002.jpg]

  United States of America   77/758591   3804598   Jun 15 2010   30   Registered
Burger King Corporation  

AREN’T YOU HUNGRY? (Stylized)

 

LOGO [g398889image0003.jpg]

  United States of America   73/353780   1283706   Jun 26 1984   42   Registered
Burger King Corporation   Beat Cancer for Kids   United States of America  
77/401433   3504914   Sep 23 2008   36   Registered Burger King Corporation   BK
  United States of America   76/484750   2790924   Dec 9 2003   43   Registered
Burger King Corporation   BK   United States of America   77/252106   3534987  
Nov 18 2008   29   Registered Burger King Corporation   BK   United States of
America   77/570231   3611857   Apr 28 2009   29   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   BK   United States of America   77/975676   3476576  
Jul 29 2008   9,29,30,32,36   Registered Burger King Corporation  

BK & Flaming Crescent Design

 

LOGO [g398889image0004.jpg]

 

  United States of America   77/722030   3708652   Nov 10 2009   43   Registered
Burger King Corporation   BK BIG FISH   United States of America   74/663958  
1982277   Jun 25 1996   30   Registered Burger King Corporation   BK BREAKFAST
SHOTS   United States of America   77/694833   3673001   Aug 25 2009   30  
Registered Burger King Corporation   BK BROILER   United States of America  
74/155473   1699280   Jul 7 1992   30   Registered Burger King Corporation  

BK BRUNCH

 

LOGO [g398889image0005.jpg]

 

  United States of America   77/979368   3797561   Jun 1 2010   43   Registered
Burger King Corporation   BK BURGER SHOTS   United States of America   77/499937
  3543615   Dec 9 2008   30   Registered Burger King Corporation   BK CROWN  
United States of America   85/384485   4133232   24-Apr-2012   35   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   BK CROWN   United States of America   85/400880  
4126985   10-Apr-2012   41   Registered Burger King Corporation   BK HOLD’EMS  
United States of America   78/671258   3238287   May 1 2007   30   Registered
Burger King Corporation   BK ‘N GO   United States of America   78/567309  
3137122   Aug 29 2006   43   Registered Burger King Corporation   BK PIPE  
United States of America   77/164999   3359365   Dec 25 2007   20   Registered
Burger King Corporation   BK POSITIVE STEPS   United States of America  
77/687239   3716870   Nov 24 2009   35,41,43   Registered Burger King
Corporation   BK SHOTS   United States of America   77/694818   3673000   Aug 25
2009   30   Registered Burger King Corporation   BK VEGGIE   United States of
America   76/421658   2702440   Apr 1 2003   30   Registered Burger King
Corporation   BK WRAPPER   United States of America   77/475728   3543591   Dec
9 2008   30   Registered Burger King Corporation   BONNY   United States of
America   76/618118   3107392   June 20 2006   43   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation  

BORN TO RULE ALL BURGERS

 

LOGO [g398889image0006.jpg]

 

  United States of America   77/804843   3767138   Mar 30 2010   43   Registered
Burger King Corporation   BURGER BUCKS   United States of America   75/172757  
2189809   Sep 15 1998   16   Registered Burger King Corporation   BURGER KING  
United States of America   72/306090   0869775   May 20 1969   29,32  
Registered Burger King Corporation   BURGER KING   United States of America  
77/128236   3355280   Dec 18 2007   43   Registered Burger King Corporation  

BURGER KING & Crescent Burger on Flaming Grill Design

 

LOGO [g398889image0007.jpg]

 

  United States of America   76/523047   2947347   May 10 2005   43   Registered
Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

  United States of America   75/655962   2428846   Feb 13 2001   42   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

 

  United States of America   75/656416   2449825   May 8 2001   32   Registered
Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

 

  United States of America   75/656417   2449826   May 8 2001   30   Registered
Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

 

  United States of America   75/656619   2448248   May 1 2001   29   Registered
Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

  United States of America   75/662109   2445005   Apr 17 2001   24   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

 

  United States of America   75/662110   2428856   Feb 13 2001   21   Registered
Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

 

  United States of America   75/662399   2445008   Apr 17 2001   16   Registered
Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

 

  United States of America   75/662803   2445009   Apr 17 2001   25   Registered
Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

  United States of America   75/662809   2449837   May 8 2001   28   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

 

  United States of America   75/664301   2445014   Apr 17 2001   14   Registered
Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

 

  United States of America   77/570881   3611863   Apr 28 2009   29   Registered
Burger King Corporation  

BURGER KING & Crescent Design

 

LOGO [g398889image0008.jpg]

 

  United States of America   77/853595   3802779   Jun 15 2010   16   Registered
Burger King Corporation  

BURGER KING & Crescent Design (Color)

 

LOGO [g398889image0009.jpg]

  United States of America   76/468010   2755927   Aug 26 2003   43   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation  

BURGER KING & Hamburger Design

 

LOGO [g398889image0010.jpg]

 

  United States of America   72/328416   0901311   Oct 20 1970   42   Registered
Burger King Corporation  

BURGER KING & Hamburger Design

 

LOGO [g398889image0010.jpg]

 

  United States of America   75/437867   2262585   Jul 20 1999   14,25  
Registered Burger King Corporation  

BURGER KING & Hamburger Design (Color, Red & Orange)

 

LOGO [g398889image0011.jpg]

 

  United States of America   73/076655   1057250   Jan 25 1977   42   Registered
Burger King Corporation  

BURGER KING & Hamburger Globe Design

 

LOGO [g398889image0012.jpg]

 

  United States of America   74/224200   1802390   Nov 2 1993   42   Registered
Burger King Corporation  

BURGER KING (Stylized)

 

LOGO [g398889image0013.jpg]

  United States of America   73/114231   1076177   Oct 25 1977   42   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation  

BURGER KING (Stylized)

 

LOGO [g398889image0013.jpg]

 

  United States of America   73/295438   1196182   May 25 1982   14   Registered
Burger King Corporation  

BURGER KING MCLAMORE FOUNDATION and Design

 

LOGO [g398889image0014.jpg]

 

  United States of America   78/625736   3085315   Apr 25 2006   36   Registered
Burger King Corporation  

BURGER KING SCHOLARS and Design

 

LOGO [g398889image0014.jpg]

 

  United States of America   78/625638   3085308   Apr 25 2006   36   Registered
Burger King Corporation   BURGER LOVER   United States of America   76/418996  
2771092   Oct 7 2003   43   Registered Burger King Corporation   CHICKEN TENDERS
  United States of America   74/171806   1785694   Aug 3 1993   29   Registered
Burger King Corporation   CHICK’N CRISP   United States of America   77/128249  
3465283   Jul 15 2008   30   Registered Burger King Corporation   CHOICE RULES  
United States of America   77/513426   3572376   Feb 10 2009   43   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   CLUB BK   United States of America   77/531331  
3572546   Feb 10 2009   41   Registered Burger King Corporation  

COMO TE GUSTA

 

LOGO [g398889image0015.jpg]

 

  United States of America   77/755456   3842724   Aug 31 2010   43   Registered
Burger King Corporation   COOKIN’ OVER AN OPEN FIRE   United States of America  
76/490365   2891743   Oct 5 2004   43   Registered Burger King Corporation  

COOL DOWN WITH THE KING

 

LOGO [g398889image0016.jpg]

 

  United States of America   77/721553   3815519   Jul 6 2010   43   Registered
Burger King Corporation   CROISSAN’WICH   United States of America   73/761031  
1550398   Aug 1 1989   30   Registered Burger King Corporation  

Crown Design

 

LOGO [g398889image0017.jpg]

 

  United States of America   75/481274   2310680   Jan 13 2010   18,25  
Registered Burger King Corporation   DOUBLE WHOPPER   United States of America  
75/301603   2187487   Sep 8 1998   30   Registered Burger King Corporation  
DRINK IT YOUR WAY   United States of America   75/274944   2150854   Apr 14 1998
  32   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   DRINK IT YOUR WAY   United States of America  
75/274945   2150855   Apr 14 1998   42   Registered Burger King Corporation  
EEEPS   United States of America   76/618115   3109838   Jun 27 2006   43  
Registered Burger King Corporation   EL SABOR ES EL REY   United States of
America   85/686843       16, 25, 29, 30, 32, 43   Pending Burger King
Corporation   FIRE UP YOUR DAY   United States of America   76/515392   2889947
  Sep 28 2004   43   Registered Burger King Corporation  

FLAVOR FROM FIRE-GRILLING...NOT FROM FAT

 

LOGO [g398889image0018.jpg]

 

  United States of America   76/580896   2935918   Mar 29 2005   43   Registered
Burger King Corporation   FRYPOD   United States of America   77/165005  
3355936   Dec 18 2007   16   Registered Burger King Corporation   GET YOUR
BREAKFAST’S WORTH   United States of America   75/301604   2183772   Aug 25 1998
  42   Registered Burger King Corporation   GET YOUR BURGER’S WORTH   United
States of America   75/301605   2183773   Aug 25 1998   42   Registered Burger
King Corporation   HAVE IT YOUR WAY   United States of America   72/413798  
961016   Jun 12 1973   29,30,31,32,42   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   HAVE IT YOUR WAY   United States of America  
78/857691   3206125   Feb 6 2007   36   Registered Burger King Corporation  
HAVE IT YOUR WAY   United States of America   78892108   3206301   Feb 6 2007  
9   Registered Burger King Corporation  

HAVE IT YOUR WAY

 

LOGO [g398889image0019.jpg]

  United States of America   78/892121   3206302   Feb 6 2007   36   Registered
Burger King Corporation  

HAVE IT YOUR WAY (Stylized)

 

LOGO [g398889image0020.jpg]

  United States of America   73/070797   1081348   Jan 3 1978   42   Registered
Burger King Corporation   HOME OF FLAME BROILING   United States of America  
75/590041   2283409   Sep 14 2009   42   Registered Burger King Corporation  
HOME OF THE WHOPPER   United States of America   72/098429   782990   Jan 5 1965
  42   Registered Burger King Corporation   HONBATZ   United States of America  
76/618120   3107394   Jun 20 2006   43   Registered Burger King Corporation  

Ignite your Tastebuds

 

LOGO [g398889image0021.jpg]

  United States of America   77/721555   3791312   May 18 2010   43   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   IT JUST TASTES BETTER   United States of America  
75/528190   2374317   Mar 5 2010   42   Registered Burger King Corporation   IT
TAKES TWO HANDS TO HANDLE A WHOPPER   United States of America   73/313301  
1225544   Jan 25 1983   42   Registered Burger King Corporation   KING COMBO  
United States of America   73/491923   1370409   Nov 12 1985   30   Registered
Burger King Corporation  

KING DEALS

 

LOGO [g398889image0022.jpg]

  United States of America   77/765824   3808360   Jun 22 2010   43   Registered
Burger King Corporation  

KING KOLOSSALZ

 

LOGO [g398889image0023.jpg]

  United States of America   77/754300   3759273   Mar 9 2010   29   Registered
Burger King Corporation  

KING KRINKZ

 

LOGO [g398889image0024.jpg]

  United States of America   77/667582   3723674   Dec 8 2009   29   Registered
Burger King Corporation   KING OF FRIES   United States of America   75/668316  
2326394   Mar 7 2010   42   Registered Burger King Corporation   KING OF THE
MALL   United States of America   72/392630   946978   Nov 7 1972   42  
Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation  

KING WEDGEZ

 

LOGO [g398889image0025.jpg]

  United States of America   77/717767   3759212   Mar 9 2010   29   Registered
Burger King Corporation   KURGER BING   United States of America   78/927908  
3304745   Oct 2 2007   43   Registered Burger King Corporation   LIVE LIFE YOUR
WAY   United States of America   76/495166   3009139   Oct 25 2005   43  
Registered Burger King Corporation  

Man Discovered Fire for a Reason

 

LOGO [g398889image0026.jpg]

  United States of America   77/881923   3836230   Aug 17 2010   43   Registered
Burger King Corporation   MEAT’NORMOUS   United States of America   78/702255  
3170154   Nov 7 2006   30   Registered Burger King Corporation   PAY IT YOUR WAY
  United States of America   76/628994   3048385   Jan 24 2006   43   Registered
Burger King Corporation   ROUSER   United States of America   76/599746  
3169178   Nov 7 2006   32   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation  

Sitting Burger King Character (right hand shake) on Hamburger Design

 

LOGO [g398889image0027.jpg]

  United States of America   72/098428   714249   Apr 18 1961   42   Registered
Burger King Corporation   SIZE IT YOUR WAY   United States of America  
76/136808   2636676   Oct 15 2002   42   Registered Burger King Corporation  
SPOONERS SOFT SERVE   United States of America   73/386579   1267317   Feb 14
1984   29   Registered Burger King Corporation  

SPOONERS SOFT SERVE (Stylized)

 

LOGO [g398889image0028.jpg]

  United States of America   73/389893   1267318   Feb 14 1984   29   Registered
Burger King Corporation   STAY CONNECTED YOUR WAY   United States of America  
77/209275   3401085   Mar 25 2008   41   Registered Burger King Corporation  

Stout Character Burger King Design (Color)

 

LOGO [g398889image0029.jpg]

  United States of America   72/431828   955425   Mar 13 1973   42   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   TASTE IS KING   United States of America   85/646259  
    16, 25, 29, 30, 32, 43   Pending Burger King Corporation   TASTE RULES  
United States of America   75/566290   2269249   Aug 10 1999   42   Registered
Burger King Corporation   TENDERCRISP   United States of America   76/600533  
3025650   Dec 13 2005   30   Registered Burger King Corporation   TENDERCRISP  
United States of America   76/978327   3163290   Oct 24 2006   29   Registered
Burger King Corporation   TENDERCRISP   United States of America   76/978797  
3427370   May 13 2008   29   Registered Burger King Corporation   TENDERGRILL  
United States of America   76/583688   3071543   Mar 21 2006   30   Registered
Burger King Corporation   TENDERGRILL   United States of America   77/265714  
3426176   May 13 2008   29   Registered Burger King Corporation   THE FIRE’S
READY   United States of America   76/523025   2831756   Apr 13 2004   43  
Registered Burger King Corporation   THE GREAT AMERICAN HAMBURGER   United
States of America   72/442079   983518   May 7 1974   42   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation  

THE KING GRILLS HERE

 

LOGO [g398889image0030.jpg]

  United States of America   77/826470   3767410   Mar 30 2010   43   Registered
Burger King Corporation  

THE KING IMAGE

 

LOGO [g398889image0031.jpg]

  United States of America   85/137937   3992630   12-Jul-2011   43   Registered
Burger King Corporation   THE KING OF ALL GIFTS   United States of America  
77/229133   3439556   Jun 3 2008   9   Registered Burger King Corporation  
THISORTHAT   United States of America   76/618117   3107391   Jun 20 2006   43  
Registered Burger King Corporation   TREAT YOURSELF COOL   United States of
America   76/073647   2467817   Jul 10 2001   32   Registered Burger King
Corporation   TRIPLE WHOPPER   United States of America   78/929696   3242175  
May 15 2007   30   Registered Burger King Corporation   TU CIUDAD TU MUSICA  
United States of America   77/501897   3605366   Apr 14 2009   41   Registered
Burger King Corporation   WE WOULDN’T HAVE IT ANY OTHER WAY   United States of
America   73/134826   1095538   Jul 4 1978   42   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   WHALER   United States of America   72/284291   872256
  Jul 1 1969   29   Registered Burger King Corporation   WHERE KIDS ARE KING  
United States of America   72/432193   989152   Jul 23 1974   42   Registered
Burger King Corporation   WHOPPER   United States of America   72/306089  
0899775   Sep 29 1970   29   Registered Burger King Corporation  

WHOPPER

 

LOGO [g398889image0032.jpg]

  United States of America   77/792219   3736954   Jan 12 2010   43   Registered
Burger King Corporation   WHOPPER   United States of America   77/819630  
3736973   Jan 12 2010   30   Registered Burger King Corporation   WHOPPER  
United States of America   85/156013   4046784   25-Oct-2011   36   Registered
Burger King Corporation   WHOPPER BAR   United States of America   77/450760  
3659042   Jul 21 2009   43   Registered Burger King Corporation   WHOPPER JR.  
United States of America   73/073269   1062368   Mar 29 1977   30   Registered
Burger King Corporation   WHOPPERETTES   United States of America   78/746495  
3277554   Aug 7 2007   43   Registered Burger King Corporation   YOU GOT IT!  
United States of America   76/352054   2792348   Dec 9 2003   43   Registered



--------------------------------------------------------------------------------

Owner

 

Trademark

 

Country

 

Application

No.

 

Registration

No

 

Registration

Date

 

Classes

 

Status

Burger King Corporation   YUMBO   United States of America   72/272574   861438
  Dec 3 1968   29   Registered Burger King Corporation   BK   United States of
America   85/094667   3947236   19-Apr-2011   24   Registered Burger King
Corporation  

BK DESSERT SHOTS

 

LOGO [g398889image0033.jpg]

  United States of America   85/038943       30   Pending Burger King
Corporation   BK POSITIVE STEPS   United States of America   85/109311   4018300
  30-Aug-2011   29,30   Registered Burger King Corporation  

GO PLAY YOUR WAY AT BK

 

LOGO [g398889image0034.jpg]

  United States of America   77/867948   3955507   03-May-2011   41   Registered
Burger King Corporation  

GUEST TRAC

 

LOGO [g398889image0035.jpg]

  United States of America   77/934725   3853010   9/28/2010   42   Registered
Burger King Corporation  

NEVER FRIED ALWAYS FIRED

 

LOGO [g398889image0036.jpg]

  United States of America   77/937383   3853145   9/28/2010   43   Registered
Burger King Corporation   YOUR WHOPPER YOUR WAY   United States of America  
85/054673   3900690   04-Jan-2011   43   Registered



--------------------------------------------------------------------------------

U.S. Patents, Design Patents and Applications

 

Title

   Country    Applic. No./
Filing Date    Pub. No./
Pub. Date    Patent
No.
Issue Date    Status   

Owner

FOOD HOLDING CABINET ASSEMBLY    US    09/875661


6/5/2001

   20020178930


12/5/2002

   7089850


8/15/2006

   Granted    Burger King Corporation STEAM GENERATING ASSEMBLY    US   
10/372412


2/24/2003

   20040166217


8/26/2004

   7222563


5/29/2007

   Granted    Burger King Corporation BROILER APPARATUS    US    08/816901


3/13/1997

      5727451


3/17/1998

   Granted    Burger King Corporation AUTOMATED FRENCH FRY COOKING APPARATUS   
US    07/657537


2/19/1991

      5189944


3/2/1993

   Granted    Burger King Corporation FAST FOOD DRIVE-THRU VIDEO COMMUNICATION
SYSTEM    US    07/675567


3/27/1991

      5168354


12/1/1992

   Granted    Burger King Corporation AUTOMATIC BROILER FOR VARIABLE BATCH
COOKING    US    11/899912


9/7/2007

   20080141868


6/19/2008

      Pending    Inventors PROVIDING DISTRIBUTED WIDE AREA COVERAGE
INFRASTRUCTURE USING BLUETOOTH SIGNAL COMBINER    US    11/433708


5/12/2006

   20060274705


12/7/2006

      Pending    Burger King Corporation AUTOMATIC BROILER FOR VARIABLE BATCH
COOKING    US    11/129242


5/13/2005

   20060257542


11/16/2006

      Pending    Burger King Corporation WALL SURFACE    US
Design    29/356942


3/4/2010

         Pending    Burger King Corporation COUNTER    US
Design    29/356943


3/4/2010

         Pending    Burger King Corporation FOOD AND BEVERAGE BAR    US
Design    29/356948


3/4/2010

         Pending    Burger King Corporation



--------------------------------------------------------------------------------

U.S. Registered Copyrights

 

Title

  

Registration
Number

  

Registration Date

  

Owner

Burger King.

   VA0001348438    7/11/2005    Burger King Corporation

Burger King’s human cartoon king costume.

   VA0001342634    7/26/2005    Burger King Corporation

Thisorthat.

   VA0001298471    11/26/2004    Burger King Corporation

Bonny.

   VA0001298472    11/26/2004    Burger King Corporation

Chomp.

   VA0001298473    11/26/2004    Burger King Corporation

Mixmax.

   VA0001298474    11/26/2004    Burger King Corporation

Eeeps.

   VA0001298475    11/26/2004    Burger King Corporation

Blingo.

   TX0006112073    11/26/2004    Burger King Corporation

Bob your head.

   SR0000375993    9/12/2005    Burger King Corporation

One-armed bandit.

   SR0000375986    9/12/2005    Burger King Corporation

Nice box.

   SR0000375992    9/12/2005    Burger King Corporation

Cross the road.

   SR0000375990    9/12/2005    Burger King Corporation

Subservient chicken, Burger King’s human chicken costume.

   TX0006231706    7/11/2005    Burger King Corporation

Whopper hamburger image.

   VA0001364900    3/8/2006    Burger King Corporation

“Have it your way” song : Burger King (Whopperettes)

   PA0001320534    3/8/2006    Burger King Corporation



--------------------------------------------------------------------------------

Title

  

Registration
Number

  

Registration Date

  

Owner

Whopperettes : Burger King’s human top bun costume.

   TX0006604225    3/16/2006    Burger King Corporation

Whopperettes : Burger King’s human tomato costume.

   TX0006604221    3/16/2006    Burger King Corporation

Whopperettes : Burger King’s human pickle costume.

   TX0006604224    3/16/2006    Burger King Corporation

Whopperettes : Burger King’s human onion costume.

   TX0006604222    3/16/2006    Burger King Corporation

Whopperettes : Burger Kings’ human mustard costume.

   TX0006348140    3/16/2006    Burger King Corporation

Whopperettes : Burger King’s human burger costume.

   TX0006604223    3/16/2006    Burger King Corporation

Whopperettes : Burger Kings’ human mustard costume.

   TX0006348141    3/16/2006    Burger King Corporation

Whopperettes “Have it your way” song : extra cheese version.

   PA0001330830    5/8/2006    Burger King Corporation

Whopperettes “Have it your way” song : America’s favorite version.

   PA0001330829    5/8/2006    Burger King Corporation

Whopperettes “Have it your way” song : mayo version.

   PA0001330831    5/8/2006    Burger King Corporation

Burger King “Generic” : 60 [sec.] / David Buskin.

   PA0000443397    11/21/1989    Burger King Corporation

King character bookmarks.

   VA0000059040    8/22/1980    Burger King Corporation

Burger King sculpture of king’s head.

   VA0001342635    7/26/2005    Burger King Corporation

Have it your way: musical composition

   EP327367       Burger King Corporation

Burger King manual of operating data; book

   A629905       Burger King Corporation

Burger King manual of operating data; book

   A777895       Burger King Corporation

Burger King; words & music

   EU73057       Burger King Corporation